ST. PAUL, X
I respectfully dissent. The appeal itself presents the very question whether or not plaintiff holds a first mortgage, or even a mortgage at' all; the theory being that there is no sufficient proof of the alleged mortgage having been authorized.
In that question appellant certainly has an interest, the merits of which should be investigated on the hearing of the appeal, and not brushed aside by dismissing it.
The fact that the appeal is not suspensive has a bearing on the consequences of a possible reversal, but can have none whatever on the right of appellant to a hearing.